The opinion of the court was delivered by
Redfield, Ch. J.
This is a claim on the part of the estate of the son against the estate of the father for services rendered the father, in his lifetime, while the son continued a member of his father’s family after he became of age. The term of service charged is thirty-three years, and a recovery is resisted chiefly upon the ground of the decisions in this state that, under such circumstances, ordinarily, the law will not imply an obligation to pay and that the auditors have in this case reported that they And no request by the father to perform the service except by way of inference, and do not find that there was any agreement or promise ©n the part of the father to pay the son, or that the son ever made any claim upon the father during the lifetime of the father.
But from the very form of expression in regard to the request by the father to have the son perform the service, we must suppose that the auditors did intend to have it understood that such a request, in legal effect, was to be inferred; otherwise what can be understood by the expression, “ we do not find, otherwise than by inference, that the services were performed at the request of the father ”? And, as the finding, in regard to the contract, and the plaintiff’s claim for pay is by way of addition to the original report, we do not feel at liberty to suppose the auditors intended this to control or contradict their former report, where it is susceptible of a construction consistent with it. Such a construction would be to involve the auditors in conduct so absurd and puerile that we should hesitate to adopt it, unless from necessity. And, in looking into the report, it is obvious there is no necessary contradiction between the principal report and the subsequent addition.
In the principal report, then, the auditors find, by way of inference, that the services were performed at the request of the father, that the father, many years after the commencement of the service, said he wanted to sell his farm, as James wanted Ms pay, that as late as 1847, and but two years before his death, upon an attempt to make an arrangement with his grandson to live with him, the father acknowledged an indebtedness to this plaintiff, which he thought might amount to $2,000; and that the services were worth and the plaintiff entitled to have $1,400. From all this we can only conclude the services were performed by the plaintiff at the request of defendant under the mutual expectation at the time, *628that compensation -would he made to the amount they were reasonably worth, and that the addition to the report means nothing more-than that there was no express agreement or promise in regard to the services, and the plaintiff never made any specific claim upon defendant for pay. But taking all this together we think the law,under the circumstances, will imply a promise to make compensation, such as is reasonable, which is found to be $1,400, and that the facts found do not bring the case within the decision in Fitch v. Peckham, 16 Vt. 150 and Andrews v. Foster, 17 Vt. 556 And the judgment below is reversed, and
Judgment for plaintiff for $1,400, and interest from the filing of the report in the county court and costs. The judgment to he certified to the probate court-